Citation Nr: 1819227	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-32 673	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for tenosynovitis of the left 4th and 5th fingers.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the RO.  In April 2015 and June 2017, the Board remanded the claim for additional development.  As a result of this development, in January 2018, the RO awarded service connection for left hand cubital tunnel syndrome with an evaluation of 20 percent, effective June 8, 2010.  The Veteran is advised that if she disagrees with this determination, she should file a timely notice of disagreement (NOD).  For purposes of this decision, the Board is limiting its appellate review to the issue specifically listed on the title page. 


FINDING OF FACT

The Veteran is right hand dominant, and the probative evidence of record does not show amputation of her fingers, favorable ankyloses, arthritis, or limited motion of a degree to warrant a compensable rating. 


CONCLUSION OF LAW

As the left hand is considered a minor extremity for rating purposes, the criteria to establish entitlement to a compensable rating for tenosynovitis of the left 4th and 5th fingers have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5227, 5230 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is right hand dominant; thus, her left hand is considered a minor extremity for rating purposes.  Her service-connected tenosynovitis has been rated under Diagnostic Code 5230.  Under this code, a noncompensable evaluation is the maximum evaluation for limitation of motion for the 4th or 5th digit.  See 38 C.F.R. § 4.71 (2017).  The Board also observes that the Veteran has not been diagnosed with arthritis, which renders Diagnostic Code 5003 inapplicable; notably, she has also not been diagnosed with ankylosis in any of the digits of her left hand.

Although ankylosis has not been found, the Board acknowledges that it must consider whether an additional evaluation is warranted for interference with the overall function of the hand.  See Note following Diagnostic Code 5227.  In this case, the Board acknowledges the Veteran's statement that she has difficulty maintaining a sustained grip with her left hand.  See Private Treatment Records, 25 (Nov. 26, 2012).  However, the Board finds that this difficulty does not amount to an interference with the overall function of the hand, such that consideration under the amputation diagnostic code is appropriate. 

Thus, the most probative evidence of record does not indicate any of the requisite findings to warrant entitlement to a compensable rating for tenosynovitis of the left 4th and 5th fingers; consequently, the claim must be denied.  See 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5227, 5230 (2017); Gilbert v. Derwinski, 1 Vet. 49 (1990).


ORDER

A compensable rating for tenosynovitis of the left 4th and 5th fingers is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


